Title: From George Washington to John Parke Custis, 24 July 1776
From: Washington, George
To: Custis, John Parke

 

Dear Sir,
New York July 24th 1776.

I wrote to you two or three Posts ago, since which your Letter of the 10th Instt is come to hand. with respect to the proposed exchange of Lands with Colo. Thos Moore, I have not a competent knowledge of either Tract, to give an opinion with any degree of precission; but from the situation of Moore’s Land, and its contiguity to a large part of your Estate, and where you will probably make your residence, I should, were I in your place, be very fond of the Exchange; especially as the Land you hold in Hanover is but a small Tract, & totally detached from the rest of your Estate. what local advantages it may have I know not—these ought to be enquired into, because a valuable Mill Seat, or &ca often gives great value to a poor piece of Land (as I understd that of yours in Hanover is). I have no doubt myself, but that middling Land under a Mans own eye, is more profitable than rich Land at a distance; for which reason I should, were I in your place, be for drawing as many of my Slaves to the Lands in King Wm & King & Queen as could work on them to advantage, & I should also be for adding to those Tracts if it cd be done upon reasonable terms.
I am very sorry to hear by your Acct that Genl Lewis stands so unfavourably with his Officers—I always had a good opinion of him and should have hoped, that he had been possessed of too much good sense to Mal-treat his Officers and thereby render himself obnoxious to them.
We have a powerful Fleet in full view of Us—at the Watering place of Staten Island—Genl Howe and his Army are Landed thereon, and it is thought will make no attempt upon this City till his reinforcements which are hourly expected, arrives—when this happens it is to be presumed that there will be some pretty warm Work—Give my love to Nelly and Compliments to Mr Calvert & Family—& to others who may enquire after Dr Sir Yr Affecte

Go: Washington

